Citation Nr: 1635448	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  05-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities, to include on an extraschedular basis (TDIU).  

2.  Entitlement to a disability rating in excess of 40 percent for adult Still's disease, to include as manifesting in the shoulders, wrists, elbows, hips, ankles, back, and knees.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1980 to October 1987.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran currently resides within the jurisdiction of the RO in San Juan, Puerto Rico, and it is from here that the appeal arises.  The claims were remanded in January 2008 and January 2010 for evidentiary development.  

The claim for TDIU is ripe for adjudication; unfortunately, the claim for a higher rating for Still's disease must be remanded again for evidentiary development.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected Still's disease, acting alone and independent of other factors, is significant enough in severity to prohibit any type of substantially gainful employment commensurate with acquired skills, education, and training; while the Veteran has not met the threshold requirements for schedular entitlement, the disability picture is unique and severe enough to warrant the award of TDIU on an extraschedular basis.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, on an extraschedular basis, have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for a TDIU was remanded by the Board several years ago, and in the instructions of that January 2010 remand, it was ordered that VA examiners consider the combined effect of service-connected Still's disease (a multi-joint systemic disorder), service-connected anxiety, and service-connected headaches, both acting alone and in concert with each other, on the Veteran's ability to secure and maintain substantially gainful employment.  

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).

The RO obtained an examination of the Veteran in March 2010 in concert with the Board's directives, and in the associated report, it was noted that the Still's disease, acting alone, was productive of painful symptoms "aggravated by stress, cold weather, and prolonged physical activity."  The examiner noted that the condition, while stable, had severe periods of "flare-ups" and "outbursts," and that the Veteran was "unable to work as a biologist due to the actual condition."  The examiner went further, and noted that "while the condition is stable," the Veteran is "not suitable for gainful employment due to outbursts/flare-ups that are usually incapacitating."  The examiner was speaking strictly about the Veteran's joint disease, and did not discuss the impact of any neurological or psychiatric disability on employability.  Another examiner, however, who also conducted his assessment in March 2010, noted that the neuropsychiatric disorders did not have an impact on employability.  

The RO, quite correctly, noted that the March 2010 was supportive of the claim for TDIU; however, the Veteran did not meet the threshold requirements for entitlement on a schedular basis (Veteran's combined rating is 50 percent).  Accordingly, the RO referred the claim to the Director of VA's Compensation Service for consideration of an extraschedular TDIU.  The Director decided, in a December 2011 memorandum, to deny entitlement to TDIU on an extraschedular basis.  The reasoning posited was that there was no evidence of unemployability prior to March 2010 according to his assessment of the evidentiary record.  As the Director has reviewed the claim in the first instance, the Board may consider the merits of entitlement to TDIU on an extraschedular basis.  

In this regard, the March 2010 VA examination report is unequivocally supportive of entitlement to TDIU.  The Veteran's previous work was as a biologist, which is a profession that has both sedentary and physical requirements.  The VA examiner noted that the Still's disease is severe enough in itself to be prohibitive of gainful employment, and in noting the previous type of employment rendered, fully considered both the sedentary and physical requirements of substantially gainful employment commensurate with the Veteran's skills, education, and training.  The condition, during non-infrequent periods of flare-ups, was expressly found to be "incapacitating," and such a description removes the possibility that the Veteran can perform in an employment capacity.  

In summation, the Veteran does not meet the threshold requirements to warrant the assignment of TDIU on a schedular basis; however, the 2010 medical opinion establishes that the service-connected Still's disease is disabling enough in its own right to prohibit any type of substantially gainful employment activity.  As such, the service-connected disability picture is unique and severe enough to prevent employment, and the Board will grant the claim for entitlement to TDIU on an extraschedular basis.  


ORDER

Entitlement to TDIU, on an extraschedular basis, is granted.  


REMAND

The claim for a higher disability rating for Still's disease was remanded in January 2010.  At that time, it was noted that a previous examination, offered in context with a 2008 remand order, was inadequate for rating purposes.  

Specifically, it was ordered that a new examination, addressing all potential joints affected by Still's disease, be afforded.  An examination was returned in March 2010, and it appears to have adequately addressed the Board's concerns.  Unfortunately, however, there was some cause for delay in the certification of the appeal back to the Board.  The examination report is 6.5 years old, which is rather dated.  In claims where an increase in rating is sought, the current level of severity of the service-connected disability picture is of paramount importance.  The Board cannot conclude that it currently has an understanding of the actual level of severity of Still's disease, and thus, a new examination is necessary.  

In addition, it is apparent that the Veteran utilizes VA treatment for his service-connected disabilities.  The previous remand ordered the obtaining of records, but since that remand was many years ago, the Board is not satisfied that it has all current records of treatment for adult Still's disease.  Accordingly, all VA treatment records from March 2010 to the present should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from March 2010 to the present.  Should no records be available after an exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination to address the severity of service-connected adult Still's disease.  The following is to be accomplished:

*The impact of the disease on the shoulders, elbows, wrists, hips, ankles, knees and back is to be specifically discussed.  To the extent that impairment exists in any of these joints, the degree of limitation of motion of the respective joints is to be discussed.  Repeated exercises of the tested joints, both passively and actively, are to occur at least three times.  The degree at which pain begins is to be specifically documented, and to the extent possible, any additional limitation of motion associated with flare-ups of the condition is to be described.  

*Ankylosis, if present in any joint, is to be discussed.  

*Neurological impairment, if present, should be specifically described.  

*The frequency of non-joint manifestations associated with the disorder, such as fever and any skin manifestations, if present, are to be discussed.  

*The functional impact, outside of limitation of motion, associated with Still's disease should be expressly stated.  It is noted that the disorder prohibits employment, and thus, should the claim not be granted in its entirety, consideration is to be made as to if a referral to the Director of VA's Compensation Service is to be made regarding extraschedular evaluation.  

3.  Upon completion of the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


